Citation Nr: 0828913	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Service connection for a bilateral hip condition.

2.  Service connection for low back pain.

3.  Service connection for chest pains, also claimed as heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in May 2008 that she was working in 
supplies at her first duty station in Dallas, Texas and 
injured her back while lifting something.  Although she 
continued to treat the condition with medicine and therapy, 
her back pain continued as she moved on to different duty 
locations.  In Okinawa she indicated that the pain began to 
radiate from her back to her hip area.  The veteran contended 
that she received ultrasound therapy for a period of time, 
between every two weeks and once a month in 1982-1983.  The 
back and hip pain continued after she was discharged from 
service and never really stopped.  She has been forced to 
spend up to a week at a time lying down when her back is 
bothering her.  The veteran indicated she treated the back 
with a massage therapist for years after service.  The 
veteran also testified that she was once was denied flying 
status near the end of her active duty service because of a 
heart issue, probably in mid-late 1983.  

During the veteran's May 2008 hearing, she asserted that her 
available service treatment records are incomplete.  The 
veteran contends she received repeated treatment for her back 
in multiple duty locations and was denied flying status 
because of her heart issue.  The veteran specifically alleges 
she received treatment at Dyess Air Force Base in Texas, at 
England Air Force Base in Louisiana and in Okinawa.  There 
are no service treatment records of record documenting a back 
or heart condition and no records from Dyess Air Force Base 
or Okinawa.  Further, the veteran's separation examination 
does not appear to be of record.  No additional requests for 
service treatment records were made by the RO after its 
initial request and the veteran was not provided notice that 
the records were unavailable.

38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA 
continue any attempts to get federal records until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  If the records are 
unavailable, VA must notify the veteran of the identity of 
the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and notice that the veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e) (2007).  The 
Board finds that a remand is necessary to make further 
requests for service treatment records and to notify the 
veteran if they are unavailable.

The veteran also testified during her hearing that she 
believed she had visited VA medical facilities before 2004, 
perhaps as early as 1999.  The veteran's claims file is 
devoid of such records before 2004 and these VA treatment 
records should be obtained.

During the veteran's May 2008 hearing she mentioned that ever 
since discharge from service she has seen massage/deep tissue 
therapists for her back pain.  These records are pertinent to 
the veteran's claim for service connection of her back and 
hip pain and have not been requested.  These records should 
be obtained.  See 38 C.F.R. 3.159(c)(1).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran contends that she first suffered back, hip and 
chest pain/heart disorder issues during military service.  
She is competent to attest that she first began experiencing 
pain during service and that this pain continued after 
service.  As such her reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the veteran should be 
afforded VA medical examinations with nexus opinions to 
determine whether her low back pain, hip pain and chest 
pain/heart disorder are related to her military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
treatment records regarding treatment 
received for the veteran's back and heart.  
The veteran specifically alleges she 
received treatment at Dyess Air Force 
Base, Texas, at England Air Force Base, 
Louisiana and in Okinawa.  If no further 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided her 
treatment for her back, hip and chest 
pain/heart disorder since her discharge 
from service.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  This request 
should include requests to anyone that 
provided treatment for the veteran's back, 
hip or chest pain/heart disorder, 
including any deep tissue treatment the 
veteran has received, which the veteran 
referenced in her May 2008 hearing.  

3.  Obtain the veteran's VA treatment 
records from the VA Puget Sound American 
Lake and Seattle facilities from 1999 to 
present. 

4.  When the above has been accomplished, 
schedule the veteran for VA medical 
examinations.  The entire claims file must 
be made available to each designated 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

A VA medical examination should be 
scheduled to determine the nature and 
etiology of any hip disability.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any hip disability is 
medically related to the veteran's active 
military service.

A VA medical examination should be 
scheduled to determine the nature and 
etiology of any back disability.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the back disability is 
medically related to the veteran's active 
military service.

A VA medical examination should be 
scheduled to determine the nature and 
etiology of any chest pain disability, 
also claimed as a heart disorder.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the chest pain disability, 
also claimed as a heart disorder 
disability is medically related to the 
veteran's active military service.

5.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




